Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claim(s) 1-6 and 11-16 in the reply filed on January 12, 2022 is acknowledged.  The traversal is on the ground(s) that the claims now share a corresponding technical feature.  This is not found persuasive because the newly added limitations, “the capability information comprises an New Radio (NR)-Evolved Universal Terrestrial Radio Access (E-UTRA) (NE)-dual connectivity (DC) capability support indication, radio frequency information, and tracking area code (TAC) information" are known in the art as evidenced by the prior art under the 35 USC 103 rejection below. The examiner notes that allowable subject matter has been found in one of the dependent claims examined below, and rejoinder may be considered. 
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the following limitations, in combination with the other limitations of the independent and intervening claims:  when the HO limit information of the terminal device from the core network is a TAC corresponding to the neighbor network device is an access barring TAC, not configuring the neighbor network device to be the SN.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, the measurement report of the terminal device on line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected for the same reason because it includes similar limitations. 
Claims 5 and 15 are rejected because they depend on a claim that is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2019/0306728 A1 to LEI.
Regarding Claim 1, Lei discloses A method for capability interaction, executed by a network device, the method comprising: 
acquiring capability information of at least one neighbor network device and/or at least one neighbor cell (Fig 1, para 0053 -- Neighbor Relation Table; also see para 0044; para 0049 -- information about neighboring cells can be obtained from the UE or from another neighboring cell via an X2 interface; para 0060 -- a target cell may self-report its configuration and/or capabilities, e.g., over an X2 interface with a serving cell); and 
determining a radio resource configuration for at least one terminal device based on the capability information of the neighbor network device and/or the at least one neighbor cell (para 0053 -- NRT; para 0065 -- dual connectivity service for UE), 
wherein the capability information comprises an New Radio (NR)-Evolved Universal Terrestrial Radio Access (E-UTRA) (NE)-dual connectivity (DC) capability support indication, radio frequency information, and tracking area code (TAC) information (Fig 1 -- NRT includes LTE-5G NR DC capability information 312; see also para 0058; para 0055 -- NRT information can include tracking area code TAC; para 0056 -- UE detects frequencies to report back to serving cell).  
The examiner notes that the limitations of wherein the capability information comprises an New Radio (NR)-Evolved Universal Terrestrial Radio Access (E-UTRA) (NE)-dual connectivity (DC) capability support indication, radio frequency information, and tracking area code (TAC) information are non-functional descriptive data that does not carry patentable weight.  In other words, the data is not functionally involved in the steps recited, and the method of acquiring capability information and determining radio resource configuration based on the capability information would be performed the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claim 11 is rejected for the same reasons as claim 1, because it includes similar limitations as claim 1 and describes the network device corresponding to the method of claim 1. Lei further discloses the transceiver and processor of claim 11 (Fig 2 depicting eNB which includes processor and transceiver; also see para 0126).
Regarding Claims 2 and 12, Lei discloses the method of claim 1, and further discloses wherein the acquiring the capability information of the at least one neighbor network device and/or the at least one neighbor cell comprises: acquiring the capability information of the at least one neighbor network device and/or the at least one neighbor cell through an Xn interface with the at least one neighbor network device (para 0049 -- information about neighboring cells can be obtained from the UE or from another neighboring cell via an X2 interface).
Regarding Claims 3 and 13, Lei discloses The method of claim 1, and further discloses wherein the capability information further comprises at least one of: connectable core network information, a signaling radio bearer 3 (SRB3) capability support indication, a split SRB 1 capability support indication, a split SRB2 capability support indication, a DC-based packet data convergence protocol (PDCP) duplication capability support indication, a carrier aggregation (CA)-based PDCP duplication capability support indication, or load indication information (para 0061 -- load management information).
Regarding Claims 4 and 14, Lei discloses the method of claim 1. Lei further discloses further comprising: determining whether to configure the neighbor network device to be a secondary node (SN), according to the capability information of the neighbor network device and the measurement report of the terminal device for the neighbor network device (para 0088 -- secondary cell identified and services initiated between the cell and the UE, based on information in NRT).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of US 20160337911 A1 to ENGSTROM et al.
Regarding Claims 5 and 15, Lei discloses the method of claim 4. Lei discloses utilizing TAC information (para 0055 -- NRT information can include tracking area code TAC). Although Lei does not specifically disclose further comprising at least one of: when the capability information of the neighbor network device comprises the radio frequency information, determining whether to configure the neighbor network device to be the SN based on the radio frequency information supported by the terminal device; when the capability information of the neighbor network device comprises load indication information, selecting a target network device from the at least one neighbor network device based on a load condition of the at least one neighbor network device, and configuring the target network device to be the SN; or when the capability information of the neighbor network device comprises TAC information, determining whether to configure the neighbor network device to be the SN based on handover (HO) limit information of the terminal device from a core network, these limitations are considered obvious over Engstrom.
In particular, Engstrom discloses further comprising at least one of: when the capability information of the neighbor network device comprises the radio frequency information, determining whether to configure the neighbor network device to be the SN based on the radio frequency information supported by the terminal device; when the capability information of the neighbor network device comprises load indication information, selecting a target network device from the at least one neighbor network device based on a load condition of the at least one neighbor network device, and configuring the target network device to be the SN; or when the capability information of the neighbor network device comprises TAC information, determining whether to configure the neighbor network device to be the SN based on handover (HO) limit (Page 2, Table 1 -- Tracking area code; para 0042 -- limits/inhibits handover to certain cells based on information stored in neighbor list).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Lei to include considering handover limit information as disclosed by Engstrom, because such limitations allow neighbor information to have a list of updated cells that are truly available and capable of handling the UE communications (para 0043 of Engstrom). Considering the capability information of the neighbor available to the UE and to the other network components allows the network to take advantage of nearby cells that are capability of providing communication services to the UE (see Lei, para 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ERICA NAVAR/Primary Examiner, Art Unit 2643